MEMORANDUM **
Meijie Sun, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252.
“Where, as here, the BIA adopts the IJ’s decision while adding its own reasons, we review both decisions.” Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir.2000). We review for substantial evidence, Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999), and we deny the petition.
We conclude that substantial evidence supports the IJ’s demeanor finding. See id. at 1151 (noting that “special deference” is given to a credibility determination based on demeanor). Accordingly, Sun’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). In light of this disposition, we decline to reach Sun’s due process challenges related to the finding that her asylum claim was not timely filed.
Substantial evidence supports the IJ’s denial of CAT relief because Sun did not show that it is more likely than not that she would be tortured if returned to China. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.